Beady, J.
I thinkthe judgment in this case should be reversed. The plaintiff claimed to be the owner of the sewing- machine, the value of which she sought to recover in this action. She said, however, that she received the money from her husband to purchase it, with whom she was then living. The defendant’s counsel moved to dismiss the complaint upon the ground that the plaintiff failed to show title. The motion was denied, and no additional evidence was given on that subject. The plaintiff having testified as she did, the legal effect of her evidence was to negative her claim. She alleged that she was the owner of the machine, and proved a fact, the legal effect of which was to vest the title in her husband. She did not state, nor was her husband called to prove, that it was a gift. There was no separate possession of it on her part, and no intention on the part of her husband shown to vest the title exclusively in her. They resided together when the machine .was purchased, and con-*170tinned so to reside. Her statement that she was the owner was .merely the declaration of a legal conclusion, which the facts did not warrant. It is no answer to this view that the defendant was bound to plead coverture. There is no adjudged case in which, under circumstances like these, the defendant has been declared unable to avail himself of such a defect, without such a plea. It is quite clear, and does not need cases to illustrate the doctrine, that if'a plaintiff, in an action which depends on alleged title, on his own statement has none, he cannot recover. The general denial of the defendant put the title in issue, and the plaintiff failed to prove it. The judgment must be reversed.
Daly, F. J., and Cakdozo, J., concurred.